Opinion issued September 10, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00677-CV
____________

SONIC MOMENTUM VEA, LTD., D/B/A MOMENTUM AUDI, AUDI OF
AMERICA, AND JARED LANG, Appellants

V.

DANIEL DROR, II, Appellee



On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2007-54410



MEMORANDUM OPINION
	The parties have filed a " Joint Motion to Reverse And Enter Take-Nothing
Judgment."  Pursuant to the parties' agreement, we grant the motion, reverse the
judgment of the trial court, and render judgment that plaintiff/appellee, Daniel Dror,
II, take nothing.  We deny any pending motions as moot.

 PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.